Citation Nr: 0736456	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  01-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	R. V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from August 1951 to 
August 1971 and died in December 1996.

The appellant, who is the veteran's widow, originally 
appealed a decision of the Department of Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In a September 2001 decision, the Board of Veterans' Affairs 
(Board) denied the appellant's claim for service connection 
for the cause of the veteran's death.

The appellant appealed the Board's September 2001 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  In an Order of November 2002, the Court vacated the 
Board's decision and remanded the matter.

In June 2003, the Board remanded the appellant's claim to the 
RO for additional development consistent with the Court's 
Order.  In an August 2004 decision, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

The veteran appealed the Board's August 2004 decision to the 
Court.  In an Order of October 2006, the Court vacated the 
Board's decision and remanded the matter.  

The case was again remanded by the Board in March 2007 and 
has been returned to the Board for review.




FINDINGS OF FACTS

1.  The veteran died in December 1996 as a result of prostate 
cancer with widespread metastasis.

2.  At the time of the veteran's death, service connection 
was in effect for postoperative injuries to the feet, right 
knee arthralgia, postoperative sigmoid polyp, and generalized 
neurodermatitis.

3.  There is no objective evidence that the veteran was 
stationed in, performed temporary duty in, or traveled to, 
Vietnam at any time during his active duty service. There is 
no evidence that the veteran was exposed to Agent Orange 
during his active service.

4.  Based on the evidence of record, the veteran's fatal 
metastatic prostate cancer was not etiologically related to 
his service or any possible exposure to herbicides during 
service.

5.  Prostate cancer was first shown more than 1 year 
following separation from service.


CONCLUSIONS OF LAW

1.  The veteran's primary prostate cancer and widespread 
metastatic cancer was not incurred in service, aggravated by 
service, and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2007).

2.  Disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by various letter sent to the 
veteran.  Although the notices were not sent until after the 
initial rating denying the claim, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

One of the bases on which the Court vacated the September 
2001 Board decision is that the decision did not discuss the 
specific document which satisfied the Veterans Claims 
Assistance Act of 2000 (VCAA) initial notice requirement.  In 
a February 2001 letter the RO informed the appellant of the 
enactment of the VCAA and VA's enhanced duty to assist her 
with the development of her claim.  The letter informed her 
of the specific ways in which VA would assist her.  The 
letter specifically informed the appellant that VA's 
assistance was targeted at aiding her in obtaining evidence 
which tended to show that her husband's death due to prostate 
cancer was related to his military service.  In view of the 
fact that the appellant's claim was previously denied, the 
letter listed the evidence already of record in the claim 
file and informed her there was no need to submit evidence 
which already had been considered.

The Board notes that the letter is a form letter which is not 
completely tailored to the appellant's claim, as it advised 
the appellant to identify medical care providers who "treated 
you" for the claimed condition.  The Board finds that this 
oversight did not confuse or mislead the appellant, as the 
letter clearly stated in an earlier paragraph that the 
purpose was to obtain evidence which tended to show the 
appellant's husband's death was related to this military 
service.

Further, the letter informed the appellant that the RO would 
obtain any records from all providers whom she identified as 
possessing such records.  VA Forms 21-4142 were included for 
her signature and return to authorize the RO to accomplish 
the stated assistance.  The appellant was advised to submit 
any evidence already in her possession and not already of 
record.  Otherwise, as stated, the letter advised that the RO 
would obtain any evidence she identified.

Furthermore, information that pertains to the appropriate 
effective dates and disability ratings were provided to the 
veteran in an April 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Factual Background

In August 1996 the veteran initially submitted claims for 
service connection for prostate and lung cancers based on 
exposure to Agent Orange, in that his job involved travel in 
exposed areas.  The RO notified him in a September 1996 
letter that he should provide evidence that he served in 
Vietnam to substantiate his Agent Orange claim.  The veteran 
responded in November 1996, through his then representative, 
that he did not serve in Vietnam during his active military 
service, but worked there after his discharge from service.  
Unfortunately, the veteran died one month later.  The 
appellant, his widow, filed her initial claim for service 
connection for the cause of the veteran's death in January 
1997.  She did not appeal the February 1997 rating decision 
which denied her claim.  In July 2000, she reopened her claim 
for service connection for the cause of the veteran's death 
because of the change in the regulations that added prostate 
cancer to those diseases presumed to be a result of exposure 
to herbicides.

The veteran's service medical records (SMRs) show no 
complaints, findings, treatment or diagnoses for any prostate 
disability.  His service personnel records show no service in 
Vietnam at any time during his twenty years of active 
service.  It is not indicated in any of these records that 
the veteran was ever exposed to Agent Orange.

Post-service treatment records from VA, private, and Army 
facilities, indicate that the veteran was first diagnosed 
with prostate cancer in early January 1995.  A January 1995 
Womack Army Medical Center (WAMC) pathology report notes that 
tissue samples from biopsies of the prostate were diagnosed 
as infiltrating adenocarcinoma.  That same month, the veteran 
began radiation treatment at Cape Fear Valley Medical Center.  
Initially, a February 1995 whole body scan at WAMC revealed 
no evidence of skeletal metastases. In June 1995, he 
underwent a computed tomography (CT) scan of his chest that 
revealed a mass in the right upper lobe that was a possible 
malignancy.  He had a bronchoscopy with biopsy in August 
1995.  The accompanying pathology report showed atypical 
cells that could represent reactive bronchoepithelial cells, 
but were not exclusive of a neoplastic process.  The 
following month WAMC and VA treatment records show a 
diagnosis of lung cancer.  VA treatment records refer to the 
lung mass as metastatic non-small cell cancer of the lung.

An August 1996 emergency treatment record from Union Hospital 
of Cecil County reveals that the veteran lost consciousness 
and had a seizure during a road trip.  A CT scan of his head 
was negative; however a chest X-ray study noted advanced 
pulmonary carcinoma.  The assessment was seizure disorder of 
undetermined cause. In September 1996, he underwent a 
magnetic resonance imaging (MRI) scan of his brain which 
showed brain metastases.  A WAMC oncologist noted his history 
of prostate, as well as non-small cell lung cancer.  However, 
based on laboratory results, the oncologist opined that it 
was extraordinarily unlikely that his prostate cancer had 
metastasized to his brain, and far more likely that his lung 
cancer had metastasized to his brain.

His December 1996 death certificate shows that the veteran 
died at a VA facility from prostate cancer with widespread 
metastasis.  He was 61 years old at the time. An autopsy was 
not performed.

Laws and regulations 

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. § 3.312; see also 
Combee v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must show that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  If a 
veteran served in the Republic of Vietnam during the Vietnam 
era, service connection may also be granted on a presumptive 
basis for those diseases listed in 38 C.F.R. §§ 3.307(a), 
3.309(e), even though there is no record of such disease 
during service.  McCartt v. West, 12 Vet. App. 164 (1999).  
Prostate cancer and respiratory cancer are among the listed 
diseases.

A disease need not be specifically mentioned in these 
regulations if the appellant establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Service connection will be presumed for certain chronic 
diseases (e.g., malignant tumors) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Entitlement to service connection for cause of death 

The Board finds that the presumptive provisions that relate 
to service connection based on Agent Orange exposure are 
inapplicable in this case because the preponderance of the 
evidence does not show that the veteran served in Vietnam 
during his military career.  

The veteran's personnel records reflect that he spent his 
entire 20 years of service in various positions in the 
medical support field.  Approximately 18 months prior to his 
retirement, he apparently qualified as an aeromedical 
evacuation technician, as indicated by a February 1970 Report 
of Medical Examination for initial flying status.  The Board 
has assessed the prospect that, as an Air Force aeromedical 
evacuation specialist, the veteran may have been on 
aeromedical evacuation flights into and out of Vietnam which 
air-evacuated wounded U.S. military personnel to hospitals 
outside of Vietnam.  However, the veteran's military records 
show this was not the case.

First, the SMRs reflect that, due to continued medical 
problems, the veteran was not on active flying status for the 
greater part of the period of March 1970 to his retirement in 
August 1971.  For example, a March 1970 Air Force Form 1042, 
Medical Recommendation for Flying Duty, reflects the veteran 
was grounded for a period not to exceed beyond June 1970 for 
a serious acute ear infection.  Finally, a May 28, 1971, AF 
Form 1042 reflects the veteran was suspended from flying 
status due to traumatic arthritis in his MP joints.  Second, 
and finally, the Board has reviewed all of the veteran's 
performance reports, and not one mentions any duty or 
accomplishment performed during duty in Vietnam or duty even 
connected with the Vietnam Theater.  The Board deems it 
extremely doubtful that any duty performed in Vietnam, 
including temporary duty however brief, would have been 
omitted from the veteran's performance reports.

In arguments to the Board, the appellant's representative 
contends that the veteran's 1996 statement of having worked 
in Vietnam and certain SMRs entries are sufficient to show he 
served in Vietnam during his military service.

Regarding the veteran's August 1996 statement, the evidence 
clearly shows that the veteran's 1996 statement in his 
original claim did not refer to any travel or other activity 
in Vietnam during his military service.  The veteran's then 
representative added specific remarks to a November 1996 form 
letter which related that the veteran worked in Vietnam after 
his military service.  Post-service exposure does not qualify 
for presumptive service connection.

Concerning the contention that the SMRs show that the veteran 
served in Vietnam, the Board acknowledges that clinical 
entries denoted in the SMRs may be misleading and would seem 
to lend some support to the argument that he served in 
Vietnam; however, as explained below, on a close review of 
the SMRS, it is shown that the reported injury did not occur 
in Vietnam.  

A January 22, 1969, Narrative Summary, reflects the veteran's 
admission for pain and limited range of motion of MP joint of 
the left great toe.  The summary lists the history of the 
illness as an accident which resulted in a fracture of the 
head of the first metatarsal "several years ago in Vietnam."  
Although the bottom portion of the January 22, 1969, Summary 
has been removed, the Board determines from different medical 
records that it was prepared at the USAF Hospital, Wiesbaden, 
Germany.  The supporting evidence for this factual finding is 
that, the summary details the veteran's toe surgery under 
general anesthetic.  Further, the January 21, 1969, Narrative 
Summary prepared at the Air Force hospital located at the 
veteran's base of assignment in Turkey reflects that the 
summary was prepared for the medical staff at the hospital in 
Wiesbaden.  Finally, a February 25, 1969, Air Force Form 565-
4, Clinical Record Cover Sheet, reflects the veteran's 
aeromedical evacuation to Wiesbaden and surgery on January 
31, 1969.  The Board notes that the Air Force Form 565-4 
repeats, in block 38, the history reflected on the 
January 22, 1969, Wiesbaden summary as the cause of injury, 
vis an accident in Vietnam.  The Board also notes, however, 
that the January 21, 1969, summary prepared in Turkey makes 
no mention of Vietnam.  Further, the Board finds this form in 
fact lists the true history of the appellant's left great toe 
injury.

Furthermore, the January 21, 1969 Narrative Summary reflects 
that the veteran incurred a compound fracture of the left 
great toe in 1959.  No geographical location is listed as to 
where the veteran was located when he sustained the original 
fracture.  A September 1960 entry in the SMRs reflects the 
veteran presented with a complaint that he injured his left 
big toe in Japan 14 months earlier, and that he was 
hospitalized in a Japanese hospital.  The veteran's personnel 
records do not reflect that he was ever stationed or served 
in Vietnam.  On the other hand, they do reflect that he was 
stationed in Japan from March 1958 to July 1959.  A November 
1968 Consultation Sheet reflects the veteran's toe injury 
history as the result of a motorcycle accident in 1959.  The 
November 1968 Consultation Report specifically describes a 
compound fracture of left great toe in 1959.

Still further, the veteran's 1971 Report of Medical 
Examination for Retirement, in block 73, lists the left great 
toe injury as having occurred in 1960.  In any event, 
however, that date still is earlier than February 1961, the 
official start date for the Vietnam period. 38 C.F.R. § 
3.2(f).

There simply is no doubt that the medical records set forth 
above refer to and describe the same injury.  The evidence 
which shows the January 22, 1969, Narrative Summary history 
of an injury in Vietnam to be erroneous is compelling.  It is 
this erroneous entry on which the appellant's representative 
rests his assertion that the appellant served in Vietnam.  
The Board rejects this assertion and finds that the veteran's 
left great toe injury did not occur in Vietnam but in Japan.

The Board also reviewed more recent records from the National 
Personnel Records Center (NPRC).  Pursuant to a Board remand, 
the NPRC provided the remainder of the veteran's personnel 
records, to include his performance reports.  The NPRC 
included a notation on the cover form that the available 
records do not verify Vietnam service, but "circumstantial 
evidence appears to indicate that veteran may have served in 
Vietnam."  This case was again remanded in order to add 
clarification to this notation.  The Records Management 
Center (formerly NPRC) in June 2007 responded and indicated 
that the notation was incorrect and concluded that there was 
no evidence in the veteran's file to substantiate any service 
in Vietnam.  The Board agrees, as review of the personnel 
records shows service in Turkey and in the United States 
during the Vietnam era.  There is nothing in these records, 
including numerous yearly evaluations, that suggest even 
temporary assignment to Vietnam during service.  Again, this 
is also consistent with the history the veteran provided in 
1996.

The objective evidence, therefore, shows the veteran was not 
assigned to and did not travel to Vietnam at any time during 
his active military service.  There is, therefore, no legal 
entitlement to service connection for the claimed disability 
on presumptive chronic disease or Agent Orange bases under 
controlling law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Likewise, with regard to the appellant's claim that the 
veteran's development of prostate cancer and his subsequent 
death are related to his service, the Board finds the 
objective evidence is again against a claim on a direct 
basis.  The medical evidence of record does not indicate that 
his fatal prostate cancer manifested during service or within 
one year of his discharge.  Further, there is no medical 
evidence of record linking the veteran's fatal prostate 
cancer to his service, any incident therein or to any 
service-connected disability.  Accordingly, the claim for 
service connection for the cause of the veteran's death must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


